DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 13 July 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 April 2021 was filed after the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14, lines 1-3, “wherein the sensor is a stereoscopic sensor and the first and second sensing elements are located at respective separated positions”, should be --wherein the sensor is a stereoscopic sensor comprising a first sensing element and a second sensing element which are located at respective separated positions--.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to Claims 2 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-9, 11-13, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abu Qahouq US 10,333,357.
Regarding Claims 2 and 12, Abu Qahouq teaches system for wireless-power transmission, comprising: 
a radio-frequency wireless-power transmitter, including one or more antennas (wireless power or energy transmitter with a coil, antenna, and/or other transmitting object such as RF antenna, fig. 4 and refer to col. 2, lines 50-52), that is in communication with a sensor (sensor adjacent to wireless power/energy transmitter and cameras, fig. 4), 
wherein the sensor is distinct from the one or more antennas, for acquiring data for motion recognition (sensor to measure the distance/location and/or size or a human from the transmitters and/or receivers, refer to col. 4, lines 3-5) and tracking of a plurality of objects (multiple humans, objects in general, furniture, refer to col. 4, lines 10-23) within at least a portion of a transmission field of the radio-frequency wireless-power transmitter; and 
one or more processors (controller and can be used with Microsoft Kinect, fig. 1 and refer to col. 6, lines 28-31) of the radio-frequency wireless-power transmitter configured to: 
detect, based at least in part on the data, a current location and displacement of an object of the plurality of objects within the transmission field (map more intelligently the location of the humans and other objects and the locations of the transmitters and receivers and the location of other objects such as furniture and walls, refer to col. 4, lines 21-24), 
wherein the displacement provides an indication of movement of the object away from the current location and towards a new location (the controller can also use the sensed information to adjust the orientation and/or location of transmitter(s) and receiver(s) for reasons such as limit energy exposure, refer to col. 4, lines 30-33); and 
send instructions to cause adjustments to transmission of one or more radio- frequency power-transmission waves by the radio-frequency wireless-power transmitter to a receiving electronic device (use this information to adaptively and intelligently adjust and adapt the energy level and type from each transmitter; the controller can also use the sensed information to adjust the orientation and/or location of transmitter(s), refer to col 4, lines 24-32), 
the receiving electronic device being distinct from the object, based on the the controller can also use the sensed information to adjust the orientation and/or location of transmitter(s) and receiver(s) for reasons such as limit energy exposure, refer to col. 4, lines 30-33), 
wherein the receiving electronic device is configured to use energy from the one or more radio-frequency power-transmission waves to (i) power the receiving electronic device and/or (ii) to charge a power source of the receiving electronic device (energy storage and/or device, fig. 1).  
Regarding Claims 5 and 15, Abu Qahouq teaches all of the limitations of Claims 2 and 12 and further teaches wherein the sensor is a thermal sensor, the data is thermal imaging information captured by the thermal sensor, and the one or more processors are also configured to: identify the object in the thermal imaging information; and determine a location of the object based on the thermal imaging information (refer to col. 4, lines 15-29).  
Regarding Claims 6 and 16, Abu Qahouq teaches all of the limitations of Claims 2 and 12 and further teaches wherein the sensor is configured to acquire data used for recognition of humans among the plurality of objects, and the one or more processors are also configured to send instructions to cause adjustment of transmission of the one or more radio-frequency power-transmission waves to the receiving electronic device based on the data used for recognition of humans among the plurality of objects (refer to col. 4, lines 15-29).  
Regarding Claims 7 and 17, Abu Qahouq teaches all of the limitations of Claims 6 and 16 and further teaches wherein the data used for recognition of humans among 
Regarding Claims 8 and 18, Abu Qahouq teaches all of the limitations of Claims 7 and 17 and further teaches wherein the data used for recognition of humans among the plurality of objects comprises data indicating a human entering within the transmission field (refer to col. 4, lines 3-29).  
Regarding Claims 9 and 19, Abu Qahouq teaches all of the limitations of Claims 8 and 18 and further teaches wherein the one or more processors are also configured to send an interrupt signal to the radio-frequency wireless-power transmitter when an obstruction moving across a field of view of the sensor is detected, the interrupt signal 117685-5208-US4Response to Office Actiontemporarily disabling transmission of the one or more radio-frequency power-transmission waves (The adaptive system adjust power/energy flow between the transmitter(s) and receiver(s) based on these measurements such as distance, object type (e.g. human or animal), object size, and/or surrounding area layout and content, refer to col. 4, lines 3-29).
Regarding Claim 11, Abu Qahouq teaches all of the limitations of Claim 7 and further teaches wherein the one or more processors are further configured to monitor and track the plurality of objects within the transmission field in real-time based on additional data acquired by the sensor (The adaptive system adjust power/energy flow between the transmitter(s) and receiver(s) based on these measurements such as distance, object type (e.g. human or animal), object size, and/or surrounding area layout and content, refer to col. 4, lines 3-29).  
Regarding Claim 13, Abu Qahouq teaches all of the limitations of Claim 12 and further teaches wherein the sensor is a thermal sensor, the data is thermal imaging .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Abu Qahouq US 10,333,357, in view of Andic et al. US 2014/0203768
Regarding Claim 3, Abu Qahouq teaches all of the limitations of Claim 2 and further teaches wherein the sensor comprises a first sensing element and a second sensing element and the sensor is a binary sensor that is configured to acquire stereoscopic sensor data (camera, fig. 4 and refer to col. 4, lines 16-29).  
	Abu Qahouq however is silent wherein the first sensing element and the second sensing element are located at respective separated positions on the radio-frequency wireless-power transmitter.
	Andic teaches wherein the first sensing element and the second sensing element are located at respective separated positions on the radio-frequency wireless-power transmitter (object detectors 142a and 142b can detect the presence of a nearby object based on a line-of-sight detection mechanism.  Line-of-sight detection mechanisms can include for example, infrared detection, ultrasonic detection, radar detection, laser detection, camera-based detection, etc.  In the object detectors 142a and 142b can implement computer vision techniques using data from any combination of sources discussed herein, and can include depth information (for example, using stereoscopic techniques), refer to [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the sensor as taught by Andic with the system for wireless-power transmission of Abu Qahouq in order to minimize the physical space used with the circuitry. 
Regarding Claims 4 and 14, Abu Qahouq teaches all of the limitations of Claims 2 and 12 and further teaches wherein the sensor is a stereoscopic sensor (camera, fig. 4 and refer to col. 4, lines 16-29) and 117685-5208-US3Response to Office Actionthe one or more processors are also further configured to: determine, using stereoscopic location information based on the data acquired by the first sensing element and the second sensing element, if a distance between the object and a predetermined location within the transmission field is less than a predetermined threshold distance; and in accordance with a determination that the distance between the object and the predetermined location is less than the predetermined threshold distance, send an instruction to cause ceasing of transmission of the one or more radio-frequency power-transmission waves to the receiving electronic device (refer to col. 4, lines 3-29).  
	Abu Qahouq however is silent wherein the first sensing element and the second sensing element are located at respective separated positions on the radio-frequency 
	Andic teaches wherein the first sensing element and the second sensing element are located at respective separated positions on the radio-frequency wireless-power transmitter (object detectors 142a and 142b can detect the presence of a nearby object based on a line-of-sight detection mechanism.  Line-of-sight detection mechanisms can include for example, infrared detection, ultrasonic detection, radar detection, laser detection, camera-based detection, etc.  In the object detectors 142a and 142b can implement computer vision techniques using data from any combination of sources discussed herein, and can include depth information (for example, using stereoscopic techniques), refer to [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the sensor as taught by Andic with the system for wireless-power transmission of Abu Qahouq in order to minimize the physical space used with the circuitry. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abu Qahouq US 10,333,357, in view of Marshall US 8,767,071
Regarding Claims 10 and 20, Abu Qahouq teaches all of the limitations of Claims 7 and 17, however is silent wherein the one or more processors are further configured to implement a tracking algorithm to determine a movement of the receiving electronic device within the transmission field.  
Marshall teaches wherein the one or more processors are further configured to implement a tracking algorithm to determine a movement of the receiving electronic 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the processor as taught by Marshall with the system for wireless-power transmission of Abu Qahouq in order to more efficiently use the tracking data to more accurately follow objects in the transmission field. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836                                                                                                                                                                                                        29 October 2021

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836